18 So. 3d 1293 (2009)
STATE ex rel. Melvin PORCHE
v.
STATE of Louisiana.
No. 2009-KH-2258.
Supreme Court of Louisiana.
October 21, 2009.
The motion is transferred to the district court with instructions to the district judge to act on relator's motion to quash; nun pro tunc as relator shows by Inmates' Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this *1294 Court with a copy of its judgment. A copy of the application is attached.